Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-3 of Y. Tonomura et al., US 16/446,232 (June 19, 2019) are pending and under examination on the merits.  Claims 1 and 2 are rejected.  Claim 3 is objectionable.  

Claim Objections

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over M. Yoshino et al., US 4,727,168 (1988) (“Yoshino”)

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Yoshino et al., US 4,727,168 (1988) (“Yoshino”).  Yoshino discloses adhesion promotor effective for silicone-based and other types of sealants.  Yoshino at col. 1, lines 45-46.  




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Product II

Product II meets each and every structural limitation of claim 1, wherein the group:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


corresponds to the claimed “R10 . . . represent a substituted or unsubstituted divalent hydrocarbon group having 1 to 20 carbon atoms optionally containing a heteroatom”.  As such, claim 1 is anticipated by Yoshino Product II and unpatentable  pursuant to 35 U.S.C. 102(a)(1)/(2).  




It is first noted that, based on the specification, claim 2 proceeds by reaction of compound (2) with compound (3) followed by distillation-driven intramolecular dealcoholization cyclization of the intermediate produced.  Specification at pages 9-10; Specification Examples 1 and 2, pages 12-13.  

In Preparation 3, Yoshino discloses that Product II is prepared by reaction of allyl glycidyl ether, 3-aminopropyltriethoxysilane and tetramethoxysilane.  Yoshino at col. 5, lines 8-39.  This reaction can be summarized as follows, with intermediate B proposed by the Examiner.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Yoshino does not disclose intermediate B.  However, B intermediate is necessarily formed (inherent) upon an initial reaction of a first equivalent of allyl glycidyl ether with 3-aminopropyltriethoxysilane and tetramethoxysilane.  MPEP § 2112.  

Accordingly, this § 102 rejection is based upon the proposed inherent formation of intermediate B in the Yoshino process.  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior and the burden is shifted to Applicant.  MPEP § 2112(IV)/(V).  The rational is that in order to form Yoshino product II, two equivalents of allyl glycidyl ether must react.  The only plausible way for the Yoshino reaction to form product II is by way of the proposed intermediate B.  

As further shown in the above-proposed reaction scheme, Yoshino Intermediate B goes on to form Product II by reaction with a second equivalent of allyl glycidyl ether followed by intramolecular dealcoholization cyclization upon Yoshino’s disclosed distillation.  A such, Yoshino Preparation 3 meets each and every limitation of claim 2.  

Subject Matter Free of the Art of Record

Instant claim 3 directed to the process of claim 2 “further comprising distilling the reaction mixture in the presence of a basic catalyst or an acidic catalyst” is considered free of the art of record.  The closest prior art of record is Yoshino Preparation 3 discussed above.  Yoshino does not discuss the mechanism of Product II formation.  And while Yoshino discloses distillation as an isolative procedure to obtain Product II, Yoshino does not disclose that the distillation is what drives the reaction.  Yoshino also does not disclose whether the reaction is complete before the distillation.  As discussed above, the specification discloses that claim 2 proceeds by way of distillation-driven intramolecular dealcoholization cyclization.  Neither Yoshino nor Yoshino in combination with the art of record motivates one of ordinary skill to modify the process of Yoshino by adding a catalyst during Yoshino’s distillation.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622